UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):June 29, 2007 AMERICAN REPUBLIC REALTY FUND I (Exact Name of Registrant as Specified in Its Charter) Wisconsin 0-11578 39-1421936 (State or other jurisdiction of organization) (Commission File Number) (IRS Employer Identification No.) 200 North Dallas Pkwy, Suite 100, Plano, Texas 75093 (Address of principal executive offices) (Zip Code) (817) 836-8000 (Registrant's Telephone Number, Including Area Code) NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁬Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁬Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁬Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁬Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01.Completion of Acquisition or Disposition of Assets. On June 29, 2007, the Registrant completed the sale of its Four Winds apartment building located in Orange Park, Florida.The Four Winds apartment building is a residential apartment building containing 154 units.The purchaser of the property was Four Winds Holdings, LLC, a Florida limited liability company.The Registrant received cash consideration in the amount of $10,250,000 for the sale of the property and retired the existing mortgage debt of $3,394,788. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 2.1 Purchase and Sale Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 6, 2007 AMERICAN REPUBLIC REALTY FUND I By: /s/ Robert J. Werra Robert J. Werra General Partner 3
